Exhibit 10.1

RETIREMENT AND WAIVER AND RELEASE AGREEMENT

This Retirement and Waiver and Release Agreement (“Agreement”) is hereby made by
and between Katsumi Hirokawa, on behalf of himself, his spouse, beneficiaries,
heirs, agents, successors, assigns, dependents, and anyone acting on his behalf
(collectively referred to throughout this Agreement as “Hirokawa-san”), and
Molex Incorporated, on behalf of itself, its subsidiaries (including Molex Japan
Co. Ltd.), divisions, affiliate companies, directors, officers, successors,
employees, agents and anyone acting for it (collectively referred to throughout
this Agreement as “Molex”). This Agreement provides for pay and/or benefits to
Hirokawa-san as retirement benefits and for his forbearance from taking certain
actions, all as specifically set forth below. This Agreement shall be effective
as of April 30, 2013 (the “Effective Date”).

The terms of this Agreement are as follows:

1. Employment Transition. Hirokawa-san is currently employed by Molex as
Executive Vice President and President, Micro Products Division. Hirokawa-san
and Molex agree that effective June 30, 2013, Hirokawa-san will step down as
Executive Vice President and President, Micro Products Division, and effective
July 1, 2013, Hirokawa-san will be appointed as Chairman of Molex Japan Co. Ltd.
reporting to the Chief Operating Officer of Molex. During this time,
Hirokawa-san will remain an employee of Molex. During this period, Hirokawa-san
will receive:

(a) His annual base salary, however, he will not be eligible for a pay increase
during this period;

(b) Any cash incentive earned for fiscal year 2013 will be paid out in
accordance with the terms of the Molex Incentive Plan and Hirokawa-san’s
individual arrangement. He will cease participation in the Molex Incentive Plan
and all other global pay, equity, benefit and perquisite plans effective
June 30, 2013; and

(c) Certain benefits including a car and driver, an office at the Yamato
headquarters and administrative support, and contributions to the Molex Japan
Directors’ and Executive Officer Retirement Plan.

2. Retirement Arrangement. Hirokawa-san and Molex agree and acknowledge that
Hirokawa-san shall voluntarily retire from Molex effective June 30, 2014 (the
“Retirement Date”). Provided that Hirokawa-san (i) remains in the employ of
Molex through his Retirement Date and (ii) abides by all of Hirokawa-san’s
obligations under Section 3 below, then Molex agrees to provide the following
retirement pay and benefits to Hirokawa-san:

(a) Annual Retirement Benefit. From July 1, 2014 to June 30, 2016 (the
“Retirement Period”), Molex shall pay Hirokawa-san an annual retirement benefit
in an amount equal to (i) 100% of his base salary as of his Retirement Date, and
(ii) an annual car allowance of USD$ 16,800 (converted and paid in Japanese Yen
as of July 1 2014), less applicable deductions and tax withholdings, payable in
equal installments in accordance with Molex’s regular payroll practice with the
first installment being paid on the first regular payroll date following July 1,



--------------------------------------------------------------------------------

2014. These payments shall continue to Hirokawa-san’s surviving spouse in the
event of his death prior to the end of the Retirement Period. In the event of
the death of Hirokawa-san’s surviving spouse prior to the end of the Retirement
Period, the annual retirement benefits shall cease with the month of her death
and no further annual retirement benefits shall be payable. Hirokawa-san may
elect to take this payment in full in one lump sum upon retirement, payable as
soon as administratively practicable following his retirement.

(b) Equity Award Grants. Upon the Retirement Date, the vesting of any
outstanding stock awards to Hirokawa-san shall accelerate, and such awards shall
be exercisable pursuant to the terms of the applicable stock incentive plan.

(c) Office Space and Support. For one month following the Retirement Date, Molex
shall provide Hirokawa-san with an office at the Yamato facility and
administrative support.

3. Hirokawa-san’s Obligations. Hirokawa-san agrees that during the period of
time he receives pay or benefits under Section 2 above, and for a period of 24
months thereafter, he will comply with the following provisions:

(a) Non-Compete. Hirokawa-san will not, directly or indirectly, either as an
employee or a member of a partnership, or as an employee, sponsor, promoter,
stockholder (except for publicly traded corporations), officer or director of a
corporation or other business entity, or otherwise own, manage, operate,
contract, be employed by, participate in, or be connected in any manner with the
ownership, management, operation or control of any business, whether foreign or
domestic, similar to or competing with the type of business conducted by Molex
and the products produced by Molex without the prior express written consent of
the Chief Executive Officer of Molex. If Hirokawa-san secures subsequent
employment which does not violate the restrictive covenants contained herein, as
determined by the Chief Executive Officer of Molex, Molex shall remain obligated
to perform under the terms of the Agreement.

(b) Non-Solicitation of Employees. Hirokawa-san, either directly or indirectly,
will not solicit for employment or hire any employee of Molex on his own behalf
or on behalf of any company, firm, organization or person or recommend any
employee of Molex to any other person or party for employment without the prior
express written consent of the Chief Executive Officer of Molex;

(c) Confidential Information. Hirokawa-san acknowledges that, by virtue of his
employment with Molex, he has had access to and/or received trade secrets and
other confidential and proprietary information (hereinafter “Confidential
Information”) with regard to Molex’s business. Recognizing that the disclosure
or improper use of such Confidential Information will cause serious and
irreparable injury to Molex, Hirokawa-san agrees that he will not at any time,
directly or indirectly, disclose Confidential Information to any third party or
otherwise use such Confidential Information for his own benefit or the benefit
of others, without the prior written consent of Molex.

(d) Molex Reputation. Hirokawa-san agrees that he shall not do or say anything
that directly disparages or adversely affects Molex.

 

- 2 -



--------------------------------------------------------------------------------

(e) Return of Molex Property. Hirokawa-san agrees that as of his Retirement
Date, he shall return to Molex all property and information belonging to Molex
in accordance with Molex’s separation policies, except for such materials
required for him to perform any consulting duties under the Consulting
Agreement.

(f) Molex Relief. Hirokawa-san acknowledges that the obligations set forth in
Sections 3(a), (b) and (c) above are necessary to protect Molex’s legitimate
business interests, that breach of any of these obligations would cause
irreparable harm to Molex justifying the awarding of injunctive relief against
Hirokawa-san as well as other remedies, and that he is agreeing to the
obligations in Sections 3(a), (b) and (c) above because of the substantial
consideration he is receiving hereunder.

(g) Discontinuation of Payments. Hirokawa-san agrees that if he breaches any of
the obligations set forth in Sections 3(a), (b) and (c) above, then Molex has
the right to discontinue and not provide any outstanding pay and/or benefits
that Hirokawa-san would otherwise not have been eligible to receive but for this
Agreement.

4. Waiver and Release. Hirokawa-san waives and releases Molex from any and all
claims of any type arising out of or relating to his employment with Molex or
the separation of his employment with Molex. This waiver and release includes,
but is not limited to:

 

  (a) Claims that Molex violated its personnel policies, handbook, or any
implied or express contract of employment;

 

  (b) Claims for entitlement to any pay, bonus, commission, disability benefits,
life insurance benefits, stock options, or severance, welfare or retirement
benefits (other than as described in this Agreement); and

 

  (c) Claims for wrongful termination, violation of public policy, defamation,
negligent or intentional infliction of emotional distress, invasion of privacy,
loss of consortium, negligence, breach of contract, promissory estoppel, and any
other common or statutory law claim.

5. Other Claims. The parties hereto agree never to sue each other in any forum
for any reason, including but not limited to claims, laws or theories covered by
the above waiver and release language, but not including claims that arise after
the effective date of this Agreement.

6. No Admission of Liability. This Agreement does not constitute, is not
intended to be, and shall not be construed, interpreted or treated in any
respect, for any purpose whatsoever, as being an admission of liability or
wrongdoing by Molex.

7. Superseding Agreement. This Agreement supersedes any and all prior written or
verbal communications relating to the subject matter hereto.

8. Amendment. This Agreement may be amended only in a writing signed by both
parties.

 

- 3 -



--------------------------------------------------------------------------------

9. Governing Law. This Agreement shall be interpreted and governed in accordance
with the laws of Japan.

10. Hirokawa-san Acknowledgment. Hirokawa-san agrees that he is signing this
Agreement knowingly, voluntarily, and with a complete understanding of its
significance, that he has not been coerced, threatened or intimidated into
signing this Agreement, that he has not been promised anything else in exchange
for signing this Agreement, and that he has had reasonable and sufficient time
to consider this Agreement.

11. Effective Date. This Agreement shall be effective on the eighth day
following the Effective Date if Hirokawa-san does not revoke it before then.
This entire Agreement shall be void and of no force and effect if Hirokawa-san
timely revokes this Agreement.

*    *    *

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Katsumi Hirokawa     Molex Incorporated

/s/ Katsumi Hirokawa

   

/s/ Ana G. Rodriguez

    Ana G. Rodriguez     Senior Vice President, Human Resources Date: May 2,
2013     Date: May 3, 2013

 

- 4 -